As filed with the Securities and Exchange Commission January 10, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ZYNEX MEDICAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA (State or Other Jurisdiction of Incorporation or Organization) 90-0214497 (I.R.S. Employer Identification No.) 8022 Southpark Circle, Suite 100 Littleton, Colorado 80120 (303)703-4906 (Address, Including Zip Code, and Telephone Number of Registrant's Principal Executive Offices) 2005 STOCK OPTION PLAN (Full Titleof the Plan) Thomas Sandgaard President, Chief Executive Officer and Treasurer Zynex Medical Holdings, Inc. 8022 Southpark Circle, Suite 100 Littleton, Colorado 80120 (303)703-4906 (Name, Address and Telephone Number, Including Area Code, of Agent for Service) Copies to: Amy L. Bowler, Esq. Holland
